Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 28, 1977, convicting him of robbery in the first degree, burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. The trial court’s equation, in its charge to the jury, of a reasonable doubt with a doubt to a moral certainty, to which no exception was taken, was improper (People v Forest, 50 AD2d 260, 262). However, when taken as a whole (People v Fitzgerald, 26 AD2d 712, 713), the charge did properly define the concept of reasonable doubt for the jury; the trial court’s error, on the record before us, was harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230, 237). We have examined defendant’s other contentions, and find them to be without merit. Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.